UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ISAAC MIKE ABERGEL,
                                                     ORDER OF DISMISSAL AND TO SHOW
                                   Plaintiff,          CAUSE UNDER 28 U.S.C. § 1651
                     -against-
                                                                  19-CV-6088 (CM)
 NEW YORK LOTTERY,

                                   Defendant.


 ISAAC MIKE ABERGEL,

                                 Plaintiff,
                                                                  19-CV-6398 (CM)
                     -against-

 VERIZON,

                                 Defendant.

COLLEEN MCMAHON, United States District Judge:

       Plaintiff Isaac Mike Abergel, acting pro se and in forma pauperis, has filed 43 cases in

the past thirty days. Several have already been transferred to other district courts or dismissed.

By orders dated July 17, 2019, the Court granted Plaintiff’s requests to proceed without

prepayment of fees, that is, in forma pauperis in the above-referenced actions. The Court

dismisses these two actions for the reasons set forth below.

                                      STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.
2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

        A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        In Abergel v. New York Lottery, ECF 1:19-CV-6088, 2, p. 2, Plaintiff asserts, without any

factual allegations whatsoever, that the defendant has engaged in “fraud,” “fraud by deception,”

and/or is “aiding and abetting fraud.” (ECF No. 2). He seeks one billion dollars.

        In Abergel v. Verizon, No. 1:19-CV-6398 (S.D.N.Y.), Plaintiff alleges that Defendant

Verizon is “guilty of fraud, conspiracy, . . . aiding and abetting murder.” He states that “a few

weeks ago, someone came to [his] house saying they were from the phone company demanded

that I open without verifying they were from Verizon. “ He “reported [this] to police.” Plaintiff

contends that Verizon is engaged in “fraud [and] aiding abetting fraud [and] conspiracy to

commit murder.” (ECF No. 1.)

                                           DISCUSSION

        A claim is “frivolous when either: (1) the factual contentions are clearly baseless, such as

when allegations are the product of delusion or fantasy; or (2) the claim is based on an

                                                   2
indisputably meritless legal theory.” Livingston, 141 F.3d at 437 (internal quotation marks and

citation omitted). Moreover, a court has “no obligation to entertain pure speculation and

conjecture.” Gallop v. Cheney, 642 F.3d 364, 368 (2d Cir. 2011) (finding as frivolous and

baseless allegations that set forth a fantastical alternative history of the September 11, 2001

terrorist attacks).

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. 1

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaints cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend his complaints in these actions.

                                     LITIGATION HISTORY

        Plaintiff has filed 43 cases within the past thirty days, availing himself of the privilege to

proceed in forma pauperis. See Abergel v. Bank of Am., No. 1:19-CV-6643 (filed July 16, 2019);

Abergel v. Santender Bank, No. 1:19-CV-6535; Abergel v. Facebook, Inc., No. 1:19-CV-6474

(filed July 9, 2019); Abergel v. California, No. 1:19-CV-6417 (filed July 9, 2019); Abergel v.

NewPort Pleasure, No. 1:19-CV-6416 (filed July 9, 2019); Abergel v. Midwest Recovery Sys.,

LLC, 1:19-CV-6145 (filed July 9, 2019); Abergel v. Stig, Inc., No. 1:19-CV-6414 (filed July 9,

2019); Abergel v. California Franchise Tax Bd., No. 1:19-CV-6413 (filed July 9, 2019); Abergel


        1
         In addition, the State of New York, which is the sole defendant in Abergel v. New York,
No. 1:19-CV-6399 (S.D.N.Y.), enjoys Eleventh Amendment immunity from suit in federal court,
and Plaintiff has not brought suit under any statute abrogating that immunity.

                                                  3
v. Experian, No. 1:19-CV-6412 (S.D.N.Y. July 9, 2019); Abergel v. Diversified Consultants, Inc.,

No. 1:19-CV-6411 (filed July 9, 2019); Abergel v. Sprint Corp., No. 1:19-CV-6410 (filed July 9,

2019); Abergel v. Red Bull N. Am., No. 1:19-CV-6409 (filed July 9, 2019); Abergel v. New York,

No. 1:19-CV-6408 (filed July 9, 2019); Abergel v. Rockstar, Inc., No. 1:19-CV-6407 (filed July 9,

2019); Abergel v. Apple, Inc. , No. 1:19-CV-6406 (filed July 9, 2019); Abergel v. Monster

Beverage Corp., No. 1:19-CV-6405 (filed July 9, 2019); Abergel v. Experian, No. 1:19-CV-6404

(filed July 9, 2019); Abergel v. TransUnion, No. 1:19-CV-6403 (filed July 9, 2019); Abergel v.

Bolthouse Juice Prod., LLC, No. 1:19-CV-6402 (filed July 9, 2019); Abergel v. Miamonides

Hosp., No. 1:19-CV-6401 (CM) (S.D.N.Y. July 17, 2019) (transferring case to the United States

District Court for the Eastern District of New York); Abergel v. Equifax, No. 1:19-CV-6400 (filed

July 9, 2019); Abergel v. New York, No. 1:19-CV-6399 (UA) (filed July 9, 2019); Abergel v.

Verizon, No. 1:19-CV-6398 (filed July 9, 2019); Abergel v. Soc. Sec. Admin., No. 1:19-CV-6340

(filed July 8, 2019); Abergel v. Atlas Recovery Sober Living, No. 1:19-CV-6339 (filed July 8,

2019); Abergel v. Juul Labs, Inc. , No. 1:19-CV-6337 (filed July 8, 2019); Abergel v. PAX Labs,

Inc., No. 1:19-CV-6336 (filed July 8, 2019); Abergel v. Energy Beverages, LLC, No. 1:19-CV-

6335 (filed July 8, 2019); Abergel v. Prof’l Claims Bureau , No. 1:19-CV-6334 (CM) (S.D.N.Y.

July 17, 2019) (transferring case to the United States District Court for the Eastern District of

New York); Abergel v. The Money Store, No. 1:19-CV-6285 (filed July 2, 2019); Abergel v.

Yahoo! Inc., No. 1:19-CV-6281 (filed July 7, 2019); Abergel v. New York Lottery, No. 1:19-CV-

6088 (CM) (filed June 28, 2019); Abergel v. Resorts World Casino, No. 1:19-CV-6040 (CM)

S.D.N.Y. July 8, 2019) (transferring case to the United States District Court for the Eastern

District of New York); Abergel v. Midland Credit Mgmt, Inc., No. 1:19-CV-6039 (filed June 26,

2019); Abergel v. Zip Recruiter, No. 1:19-CV-5936 (CM) (filed June 25, 2019); Abergel v.


                                                  4
Fundomate LLC, No. 1:19-CV-5884 (CM) (filed June 20, 2019); Abergel v. Toyota Motor Sales,

U.S.A., Inc., No. 1:19-CV-5883 (CM) (filed June 20, 2019); Abergel v. Dover Downs Hotel &

Casino, No. 1:19-CV-5765 (CM) (S.D.N.Y. June 24, 2019) (transferring case to the United States

District Court for the District of Delaware); Gracie Square Hosp., No. 1:19-CV-5689 (LLS)

(S.D.N.Y. July 15, 2019) (dismissing complaint for lack of subject matter jurisdiction); Abergel

v. Janssen Pharm., Inc., No. 1:19-CV-5681 (CM) (filed June 18, 2019); Abergel v. New York

State Gaming Comm’n, No. 1:19-CV-5680 (LLS) (S.D.N.Y. July 12, 2019) (dismissing

complaint for lack of subject matter jurisdiction); Abergel v. Vital Pharm, Inc., No. 1:19-CV-

5679 (CM) (filed June 18, 2019).

        Several of Plaintiff’s cases have already been transferred to other districts, Dover Downs

Hotel & Casino, No. 1:19-CV-5765 (CM); Resorts World Casino, No. 1:19-CV-6040 (CM)

(S.D.N.Y. July 8, 2019); Miamonides Hosp., No. 1:19-CV-6401 (CM) (S.D.N.Y. July 17, 2019);

Prof’l Claims Bureau, No. 1:19-CV-6334 (CM) (S.D.N.Y. July 17, 2019). In addition to the

cases being dismissed as frivolous in this order, several others have been dismissed as frivolous

or for lack of subject matter jurisdiction. See New York State Gaming Comm’n, No. 1:19-CV-

5680 (LLS) (S.D.N.Y. July 12, 2019); Gracie Square Hosp., No. 1:19-CV-5689 (LLS) (S.D.N.Y.

July 15, 2019).

        On July 12, 2019, the Court warned Plaintiff that it may bar any vexatious litigant

(including a nonprisoner) from filing future actions (even if the filing fee is paid) without first

obtaining leave from the Court. See In re Martin-Trigona, 9 F.3d 226, 227-30 (2d Cir. 1993)

(discussing sanctions courts may impose on vexatious litigants, including “leave of court”

requirement). Plaintiff filed another action that same day, though it is unclear if he was aware of the

Court’s order when he did so, Abergel v. Santender Bank, No. 1:19-CV-6535 (filed July 12, 2019),



                                                    5
and a few days later he filed another action, Bank of Am., No. 1:19-CV-6643 (filed July 16,

2019).

         In light of this litigation history, Plaintiff is ordered to show cause why he should not be

barred as of the date of this order from filing any further actions in this Court in forma pauperis

without first obtaining permission from this Court to file his complaint. See Moates v. Barkley,

147 F.3d 207, 208 (2d Cir. 1998) (per curiam) (“The unequivocal rule in this circuit is that the

district court may not impose a filing injunction on a litigant sua sponte without providing the

litigant with notice and an opportunity to be heard.”). Within fourteen days of the date of this

order, Plaintiff must submit to this Court a declaration setting forth good cause why the Court

should not impose this injunction upon him. If Plaintiff fails to submit a declaration within the

time directed, or if Plaintiff’s declaration does not set forth good cause why this injunction

should not be entered, he will be barred as of the date of this order from filing any further actions

IFP in this Court unless he first obtains permission from this Court to do so.

                                           CONCLUSION

         The Clerk is directed to assign this matter to my docket, mail a copy of this order to

Plaintiff, and note service on the docket. Plaintiff’s complaints in these two actions ( 1:19-CV-

6088; 1:19-CV-6398), filed in forma pauperis under 28 U.S.C. § 1915(a), are dismissed as

frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i), (ii). Plaintiff shall have fourteen days to show cause

by declaration why an order should not be entered barring Plaintiff from filing any future action

in forma pauperis in this Court without prior permission. A declaration form is attached to this

order.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).
                                                   6
       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

       SO ORDERED.

 Dated:   July 17, 2019
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               7
                               U NITED S TATES D ISTRICT C OURT
                             S OUTHERN D ISTRICT OF N EW Y ORK




Write the first and last name of each plaintiff or
petitioner.

                                                                 Case No.            CV
                          -against-




Write the first and last name of each defendant or
respondent.

                                          DECLARATION



     Briefly explain above the purpose of the declaration, for example, “in Opposition to Defendant’s
     Motion for Summary Judgment,” or “in Response to Order to Show Cause.”


I,                                                   , declare under penalty of perjury that the

following facts are true and correct:
     In the space below, describe any facts that are relevant to the motion or that respond to a court
     order. You may also refer to and attach any relevant documents.




Rev. 10/3/16
Attach additional pages and documents if necessary.



Executed on (date)                                   Signature


Name                                                 Prison Identification # (if incarcerated)


Address                                       City                        State          Zip Code


Telephone Number (if available)                      E-mail Address (if available)




                                                                                                    Page 2
